          Case 3:18-cv-01267-AA    Document 16     Filed 03/31/21   Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                               PORTLAND DIVISION




STEPHANIE S.1                                              Case No. 3:18-cv-01267-AA
                                                            OPINION AND ORDER
              Plaintiff,

      vs.

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.

AIKEN, District Judge:

      Stephanie S. (“plaintiff”) brings this action pursuant to the Social Security Act

(“Act”), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”), who denied plaintiff’s application

for Supplemental Security Income (“SSI”) on June 1, 2017. For the reasons set forth




      1 In the interest of privacy, this opinion uses only the first name and the initial
of the last name of the non-governmental party or parties in this case. Where
applicable, this opinion uses the same designation for a non-governmental party’s
immediate family member.


Page 1 – OPINION AND ORDER
          Case 3:18-cv-01267-AA      Document 16     Filed 03/31/21   Page 2 of 22




below, the Court REVERSES the decision of the Comissioner and REMANDS this

case for an immediate award of benefits.

                                     BACKGROUND

         Plaintiff protectively filed an application for SSI on November 15, 2013. Her

application was denied initially and upon reconsideration. Plaintiff then requested a

hearing before an administrative law judge (“ALJ”). The ALJ held two hearings on

this matter and issued an unfavorable decision finding that defendant was not

disabled under the Act on February 29, 2016. After the Appeals Council denied

plaintiff’s request for review, plaintiff timely filed a complaint in this Court seeking

review of thee ALJ’s decision.

                               STANDARD OF REVIEW

         The district court must affirm the ALJ’s decision if it is based upon proper legal

standards and the findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). Harmless legal

errors are not grounds for reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

2005).     “Substantial evidence is more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Gutierrez v. Comm'r of Soc. Sec. Admin., 740 F.3d

519, 522 (9th Cir. 2014) (citation and internal quotation marks omitted). The court

must evaluate the complete record and weigh “both the evidence that supports and

the evidence that detracts from the ALJ's conclusion.” Mayes v. Massanari, 276 F.3d

453, 459 (9th Cir. 2001). If the evidence is subject to more than one interpretation




Page 2 – OPINION AND ORDER
        Case 3:18-cv-01267-AA      Document 16      Filed 03/31/21   Page 3 of 22




but the Commissioner’s decision is rational, the Commissioner must be affirmed,

because    “the   court    may   not   substitute   its   judgment   for   that     of   the

Commissioner.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                          THE COMMISSIONER’S DECISION

       The initial burden of proof rests upon the claimant to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the

claimant must demonstrate an “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected . . . to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(l)(A).

       The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140

(1987). Accordingly, an ALJ must determine “(1) whether the claimant is ‘doing

substantial gainful activity;’ (2) whether the claimant has a ‘severe medically

determinable physical or mental impairment’ or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment ‘meets or equals’ one of

the listings in the regulations; (4) whether, given the claimant’s ‘residual functional

capacity,’ the claimant can still do his or her ‘past relevant work’ and (5) whether the

claimant ‘can make an adjustment to other work.’” Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful

activity since the application date of November 13, 2013. Tr. 20. At step two, the




Page 3 – OPINION AND ORDER
        Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 4 of 22




ALJ found that plaintiff had the following severe impairments: “morbid obesity,

chronic low back pain, osteoarthritis of the knees, migraines/headaches and

anxiety/posttraumatic stress disorder.”     Id. At step three, the ALJ determined

plaintiff’s impairments, whether considered separately or in combination, did not

meet or equal “one of the listed impairments” that the Commissioner acknowledges

are so severe as to preclude substantial gainful activity. Id. at 21; see also 20 C.F.R.

§ 404.1520(d), 404.1525, and 404.1526. The ALJ then assessed plaintiff’’s residual

functional capacity (“RFC”). 20 C.F.R. § 404.1520(e); § 416.920(e). The ALJ found

that plaintiff

       has the [RFC] to perform light work as defined in 20 CFR 416.967(b)
       with exceptions. She can lift and carry up to ten pounds frequently and
       20 pounds occasionally. She can stand or walk for approximately two
       hours total in an eight hour workday. She can sit up to eight hours in
       an eight hour workday with normal breaks. She can only occasionally
       climb ramps or stairs, and never climb ladders, ropes or scaffolds. She
       can occasionally stoop, kneel, crouch and crawl. She should work in a
       work environment that has no more than a moderate noise level, such
       as a business office or department store. She can remember, understand
       and carry out tasks or instructions consistent with occupations with a
       specific vocational preparation rating of 1 or 2. She should not perform
       work that requires interaction with the general public. She can work in
       proximity to coworkers, but should not perform tasks that require
       teamwork.      She also should not work around hazards such as
       unprotected heights and dangerous machinery.

Id. at 23. At step four, the ALJ found that plaintiff could not perform any past

relevant work. At step five, the ALJ considered plaintiff’s age, education, work

experience, and RFC and found that there were other jobs existing in significant

numbers in the national economy that plaintiff could perform, including electrical




Page 4 – OPINION AND ORDER
       Case 3:18-cv-01267-AA      Document 16     Filed 03/31/21   Page 5 of 22




accessories assembler, router, and document preparer. Id. at 30-31. Accordingly, the

ALJ found that plaintiff was not disabled under the Act.

                                    DISCUSSION

      Plaintiff argues that the ALJ committed following harmful legal errors: (1)

improperly rejecting the medical opinions of two treating physicians; (2) improperly

discrediting plaintiff’s symptom testimony; (3) failing to present the vocational expert

(“VE”) with hypotheticals that accurately represented the severity of plaintiff’s

limitations at step five. The Court shall address each issue in turn.

I.    Medical Opinion Evidence

      First, plaintiff argues that the ALJ erred by improperly discounting the

opinions of treating medical sources Dr. Thomas Schwartz, M.D. and Dr. Bethany

Higam, Psy.D.

      There are three types of medical opinions in Social Security disability cases:

those of treating, examining, and reviewing physicians. Holohan v. Massanari, 246

F.3d 1195, 1201-02 (9th Cir. 2001). “Generally, a treating physician's opinion carries

more weight than an examining physician's, and an examining physician's opinion

carries more weight than a reviewing physician’s.” Id. at 1202; accord 20 C.F.R. §

404.1527(d). A treating source’s opinion regarding the “nature and severity” of

impairments is given controlling weight when “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2). Unless a

treating source is given controlling weight, the commissioner will consider several




Page 5 – OPINION AND ORDER
        Case 3:18-cv-01267-AA       Document 16     Filed 03/31/21    Page 6 of 22




factors in weighing medical opinions: (1) examining relationship; (2) treatment

relationship, including length of treatment relationship, frequency of examination,

and nature and extent of the treatment relationship; (3) supportability; (4)

consistency; (5) specialization; and (6) other factors. Id. at § (c)(1)-(2).

       Accordingly, “the Commissioner must provide clear and convincing reasons for

rejecting the uncontradicted opinion of an examining physician.” Lester v. Chafer, 81

F.3d 821, 830 (9th Cir. 1995). Moreover, “the opinion of an examining doctor, even if

contradicted by another doctor, can only be rejected for specific and legitimate

reasons.” Id. at 830-831. “The ALJ is responsible for resolving conflicts in the medical

record.” Carmickle, 533 F.3d at 1164. “Where the evidence is susceptible to more

than one rational interpretation, it is the ALJ's conclusion that must be upheld.” See

lvlorgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999). “[T]he

consistency of the medical opinion with the record as a whole” is a relevant

consideration in weighing competing evidence. Orn, 495 F.3d at 631.

       The ALJ gave limited weight to three medical opinions, one signed by both Dr.

Schwartz and Dr. Higa on December 30, 2016 and two others by Dr. Higa from

February 21, 2017 and March 10, 2017. The ALJ specifically opined that:

       [Dr. Schwartz’s and Dr. Higa’s] limitations are not supported by the
       medical record described in more detail above, which shows although
       the claimant does have some mental health issues, they are not to the
       severity they have described. For instance, the claimant generally has
       normal concentration and memory and often presents as only mildly
       anxious. Additionally, the record does not support such severely limited
       physical limitations, and instead, as noted previously, she often presents
       with minimal sensory and motor deficits and normal coordination and
       gait. Also, there is no support that she is limited by severe headaches,
       as they are rarely mentioned in the medical record.



Page 6 – OPINION AND ORDER
          Case 3:18-cv-01267-AA     Document 16    Filed 03/31/21   Page 7 of 22




Tr. 29. The ALJ’s discussion points to variation in the record. For example, the ALJ

noted,

         In May 2016, [plaintiff’s] low back pain was stable with little change
         clinically. She reported her low back pain radiated to her right hip and
         down the back of her right leg to her knee. She was advised to maintain
         regular activity. It also was noted she had stopped chronic opiates. Then
         in June 2016, she reported having a lot of body pain and she could not
         walk around the grocery store due to leg pain. Yet, in December 2016,
         on examination, she had no tenderness to palpation midline of her back.
         She had no motor deficits or sensory deficits and her coordination and
         gait were normal.

Id. at 25.    The ALJ interpreted such fluctuation and variation of symptoms as

inconsistent with the severity of limitations in the treating physicians’ opinions and

subjective symptom testimony. Id. at 29-30.

         In the December 2016 opinion, Dr. Schwartz and Dr. Higa indicated that

plaintiff’s medical conditions included “morbid obesity, degenerative arthritis of both

knees, chronic low back pain, panic disorder with agoraphobia, PTSD, paranoia,

asthma, migraine.”      Id. at 589.   They opined that she has “profoundly limited

mobility” from knee and back pain, “severe, disabling agoraphobia and paranoia,”

“severe headaches,” and “numbness and weakness in her legs.” Id. They estimated

that plaintiff could frequently lift or carry less than ten pounds for one third of a

workday, stand or walk for ten minutes at a time, sit for more than six hours with

normal breaks, and that she could never climb, balance, stoop, bend, kneel, crouch,

or crawl. Tr. 589-90. They also noted that plaintiff “has not tolerated antidepressant

or antipsychotic medications.” Tr. 591. Both doctors estimated that plaintiff would

be unable to complete even simple work tasks for forty percent of the workweek and



Page 7 – OPINION AND ORDER
       Case 3:18-cv-01267-AA      Document 16     Filed 03/31/21   Page 8 of 22




would miss sixteen or more hours per month. Dr. Schwartz and Dr. Higa explained

that plaintiff’s absenteeism would result from “severe agoraphobia and paranoia

combined with” knee and back pain and headaches that “would prevent her from

leaving her home.”

      In February 2017, Dr. Higa filled out a disability form for plaintiff’s housing

provider in which she mentioned her opinion that plaintiff was disabled, which was

defined as having

      [a] physical, mental or emotional impairment that is expected to be of
      long, continued and indefinite duration; substantially impedes his or her
      ability to live independently; and is of such a nature that ability to live
      independently could be improved by more suitable housing conditions.

Tr. 595. On March 10, 2017, Dr. Higa noted that she filled out a JOBs program form

in which she concluded that plaintiff is likely to be permanently disabled.

      Plaintiff identified instances throughout the record consistent with the

treating physicians’ opinions. For example:

      (1) [Plaintiff] routinely presented with moderate to high anxiety, as well
      as daily panic attacks, agoraphobia and isolation, derealization,
      irritation and anger, night mares, recurrent memories of abuse, and
      chronic stress and paranoia (Tr. 365, 379-80, 396, 657, 674, 689-90); (2)
      [plaintiff] exhibited chronic bilateral knee pain due to osteoarthritis, low
      back pain radiating down her lower extremities, bilateral hip pain,
      unsteadiness, lower extremity numbness, some lower extremity
      weakness and antalgic gait, and the inability too walk around the
      grocery store (Tr. 309, 347-348, 413, 587); and (3) medical notes
      throughout the record indicate sever headaches, particularly menstrual
      migraines (Tr. 284, 413, 447, 492, 658, 746).

Pl’s. Op. Br., 11. The ALJ likewise noted many of these examples in her decision.

      Plaintiff argues that the December 30, 2016 opinion of Dr. Schwartz and Dr.

Higa should have been controlling for three reasons. First, the ALJ erred by using



Page 8 – OPINION AND ORDER
        Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 9 of 22




conclusory and boilerplate language to reject it. Second, the ALJ misrepresented the

record by selectively focusing on aspects of the record that suggest non-disability.

Third, the ALJ mischaracterized the evidence of disability by failing to address the

specific reasons that Dr. Schwartz and Dr. Higa believed plaintiff to be disabled. In

so doing, plaintiff contends that the ALJ failed to provide either clear and convincing

or specific and legitimate reasons for the rejection.

      Plaintiff mistakenly argues that the ALJ failed entirely to address Dr. Higa’s

February and March 2017 opinions: in fact, the ALJ did address the February 2017

opinion but did not mention the March 2017 opinion. Tr. 29. However, plaintiff’s

assignment of error is of no effect: the arguments regarding the December 2016

opinion apply with equal force to all of Dr. Higa’s and Dr. Schwartz’s opinions because

the ALJ rejected all of them together with the same reasoning. Tr. 29.

      In response, the Commissioner argues that the ALJ provided specific and

legitimate reasons supported by substantial evidence by pointing to parts of the

medical record that do not support limitations as severe as those described by Dr.

Schwartz and Dr. Higa. Further, the Commissioner argues that the evidence may be

rationally interpreted in more than one way and that the Court must defer to the

ALJ’s interpretation.

      The Court finds that the ALJ failed to provide specific and legitimate reasons

supported by substantial evidence when rejecting the opinions of Dr. Schwartz and

Dr. Higa. Because the opinions of Dr. Schwartz and Dr. Higa were contradicted by

other medical opinions, the ALJ was required to provide specific and legitimate




Page 9 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16    Filed 03/31/21   Page 10 of 22




reasons for rejecting them. Plaintiff’s argument is persuasive for three reasons: (1)

the ALJ did not apply all of the factors required for weighting medical opinions; (2)

the ALJ did not provide an explanation for why the opinions of consulting and

reviewing physicians were given more weight than Dr. Schwartz’s and Dr. Higa’s;

and (3) the inconsistencies pointed to in the medical record constituted impermissible

cherry-picking of the record.

      The ALJ erred by neglecting to discuss the length and nature of plaintiff’s

treating relationship with Dr. Schwartz and Dr. Higa. Dr. Schwartz’s eighteen years

as plaintiff’s primary care provider and Dr. Higa’s regular behavioral health

treatment of plaintiff since 2012 were unacknowledged by the ALJ. And the ALJ did

not explain why she gave less weight to the longitudinal perspective afforded by these

relationships than her own assessment of the medical record or the opinions of state

consulting and reviewing physicians.2      Given the nature and length of these

relationships and frequency of exams, the ALJ’s exclusion was legal error.

      The ALJ’s arguments were also conclusory, absent, or used boilerplate

language. The Ninth Circuit has held that,

      an ALJ errs when he rejects a medical opinion or assigns it little weight
      while doing nothing more than ignoring it, asserting without
      explanation that another medical opinion is more persuasive, or
      criticizing it with boilerplate language that fails to offer a substantive
      basis for his conclusion.


      2 20 C.F.R. 404.1527(c)(2) (“Generally, we give more weight to opinions from
your treating sources, since these sources are likely to be the medical professionals
most able to provide a detailed, longitudinal picture of your medical impairment(s)
and may bring a unique perspective to the medical evidence that cannot be obtained
from the objective medical findings alone or from reports of individual examinations,
such as consultative examinations or brief hospitalizations.”).


Page 10 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16    Filed 03/31/21   Page 11 of 22




Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (citing Nguyen v. Carter,

100 F.3d 1462, 1464 (9th Cir. 1996). First, the ALJ impermissibly ignored Dr. Higa’s

March 2017 opinion which clarified that she believed plaintiff’s disability to be

permanent. Tr. 29. Second, the ALJ gave some weight to the opinions of consulting

examiner (“CE”), Dr. Ellison, and reviewing physician, Dr. Westfall without providing

reasons why these opinions were more persuasive.         Tr. 29-30.   More than one

reviewing physician concluded that there was insufficient evidence to properly assess

plaintiff’s functional limitations, raising questions as to why the CE and reviewing

physicians’ opinions were given more weight than the treating ones.        Tr. 29-30.

However, the ALJ weighted each of these opinions without explanation. Id.

       Third, the ALJ gave limited weight to the opinions of Dr. Schwartz and Dr.

Higa without providing substantive explanations. Tr. 29. The ALJ’s unstated but

implicit reason for weighting the opinions as she did seems to be that inconsistencies

in the record as a whole indicated limitations less severe than those described by the

treating sources. Id. If inconsistency and inconclusiveness of the evidence is the

reason for rejecting the treating opinions, as the Commissioner argues, the ALJ must

explain why that same evidence better supports the other opinions and does not also

render them unreliable. However, the Court is left to infer, without explanation, that

the record must be more consistent with the opinions of Dr. Ellison and Dr. Westfall.

       The ALJ also erred impermissibly cherry-picking the record. An ALJ may not

“’selectively focus” on parts of the medical record “which tend to suggest non-

disability.”   Edlund v. Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001); Accord,



Page 11 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 12 of 22




Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir. 2001) (“[T]he ALJ selectively

relied on some entries in Holohan’s records . . .and ignored the many others that

indicated continued severe impairment.”).      In Ghanim v. Colvin, an ALJ cited

treatment notes which recorded the plaintiff’s “good eye contact, organized and logical

thought content, . . . focused attention,” and other similar observations. 763 F.3d

1154, 1164 (9th Cir. 2014). The Ninth Circuit rejected this reasoning:

      [T]he treatment records must be viewed in light of the overall diagnostic
      record. When read as a whole, the treatment notes do not undermine
      [plaintiff’s] testimony. Rather, they consistently reveal that, despite
      some occasional signs of improvement, [plaintiff] continued to suffer
      frequent nightmares, hallucinations, social anxiety, difficulty sleeping,
      and feelings of hopelessness.

Id. Here, the ALJ relied heavily on treatment notes indicating that, for example,

plaintiff was “alert and oriented,” euthymic to upbeat,” “in no apparent distress,” or

that she “had grossly intact memory and conversational understanding,” normal

motor function,” no motor deficits or sensory deficits,” and was an “adequate

historian.” Tr. 26. Like in Ghanim, however, the overall diagnostic record reveals

persistent severe limitations consistent with the concurring treating opinions. The

ALJ also noted many of these instances and did not explain why they were given less

weight than instances that suggested less severe impairment.

      Although the Court must defer to the ALJ’s findings when the record is

inconclusive, variation does not, standing along, constitute inconsistency and,

inconsistency does not constitute inconclusiveness. C.F.R. 404.1527(c)-(d) requires

the ALJ to at least give reasons that instances throughout the record consistent with




Page 12 – OPINION AND ORDER
       Case 3:18-cv-01267-AA      Document 16     Filed 03/31/21    Page 13 of 22




the treating opinions were less persuasive than the apparent discrepancies,

especially in light of the presumptive weight given to treating physicians’ opinions.

      Plaintiff’s final contention is that the ALJ did not specifically address the

reasons why the treating physicians believed plaintiff to be disabled. An ALJ may

not base findings on a mischaracterization of the evidence. Regennitter v. Comm’r of

Soc. Sec. Admin., 166 F.3d 1294, 1297 (9th Cir. 1999). Here, for example, Dr. Schwartz

and Dr. Higa’s assessment of plaintiff’s disabling limitations was based on the

combination of severe agoraphobia, paranoia, knee and back pain, and headaches

that would prevent her from leaving her home. The several instances in the record

of plaintiff socializing are not, without explanations specific to the medical conditions,

inconsistent with limitations of agoraphobia, paranoia, and the other conditions. For

the foregoing reasons, the ALJ’s rejection of the treating opinions was harmful error.

II.   Subjective Symptom Testimony

      The ALJ makes a credibility determination to assess the subjective symptom

testimony of a claimant amidst a two-step process that, first, evaluates the existence

of an underlying medically determinable physical or mental impairment that could

reasonably be expected to produce the symptoms and, second, addresses the intensity,

persistence, and limiting effects of the alleged symptoms based on an examination of

the entire record. 20 C.F.R §§ 404.1529(a), (c)(l); 416.929(a), (c)(l); see Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

      When a claimant’s medically determined impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record




Page 13 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 14 of 22




contains no affirmative evidence of malingering, the ALJ must provide “specific, clear

and convincing reasons” for rejecting the claimant’s testimony regarding the severity

of her symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). A

general assertion the claimant is not credible is insufficient; the ALJ must “state

which . . . testimony is not credible and what evidence suggests the complaints are

not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The ALJ must

make findings that are sufficiently specific to permit the reviewing court to conclude

that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d at 1163 (9th Cir. 2014). If the “ALJ’s credibility finding is supported by

substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      In weighing a plaintiff’s credibility, the ALJ may consider many factors,

including: “(1) ordinary techniques of credibility evaluation, such as the claimant’s

reputation for lying, prior inconsistent statements concerning the symptoms, and

other testimony . . . that appears less than candid; (2) unexplained or inadequately

explained failure to seek treatment or to follow a prescribed course of treatment; and

(3) the claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008). However, “subjective pain testimony cannot be rejected on the sole ground

that it is not fully corroborated by objective medical evidence.” Rollins v. Massanari,

261 F.3d 853, 857 (9th Cir. 2001) (emphasis added) (citation omitted).

      Here, the ALJ found that plaintiff’s medically determined impairments could

be expected to cause the claimed symptoms, however “the claimant’s statements




Page 14 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 15 of 22




concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record. Tr.

24.

      Here, there was no affirmative evidence of malingering, and so the ALJ needed

to provide clear and convincing reasons for discrediting plaintiff’s symptom

testimony.   The ALJ failed to meet that standard when discrediting plaintiff’s

subjective symptom testimony on her physical and mental conditions, headaches,

disability, dependence on daughter, limited social functioning, and activities of daily

living. The Court shall address each argument in turn.

      It is well established that “[c]ycles of improvement and debilitating symptoms

are a common occurrence” and an ALJ cannot “pick out a few isolated instances” to

discredit a plaintiff’s testimony and must view the record as a whole. Garrison v.

Colvin, 759 F.3d 995, 1017 (9th Cir. 2014); Holohan v. Massanari, 246 F.3d 1195,

1205 (9th Cir. 2001).

A.    Objective Medical Record

      Here, the Court finds that the ALJ’s treatment of the objective medical record

was legally insufficient. In addition to the discussion above, the ALJ implied, without

expressly stating, that several of plaintiff’s conditions may be improved or alleviated

with medication or behavioral changes. For example, the ALJ noted that plaintiff

reported some improvement in her mental conditions when using lorazepam and

other prescription medications. Tr. 26. One note in the record also indicates the

Imitrex helps her symptoms, but the note lacks any additional detail as to how much




Page 15 – OPINION AND ORDER
       Case 3:18-cv-01267-AA       Document 16       Filed 03/31/21   Page 16 of 22




or how long it provides relief. Tr. 413. The ALJ also mentioned that plaintiff “has

been advised” that her limitations stemming from morbid obesity would improve with

weight loss, a healthy diet, and activity. Tr. 25.

      However, the ALJ neglected to acknowledge the treating physicians’ opinions

throughout the record indicating plaintiff’s resistance and intolerance of treatment.

For example, in 2014 Dr. Higa noted,

      Patient’s functioning appears to be compromised by seeming
      anxiety/trauma and major depression. Patient is in need of significant
      intervention for her myriad psychiatric needs, but is likely to be
      resistant to efforts at getting patient engage in treatment at all, let alone
      intensive treatment.

Tr. 269. In 2016, Dr. Higa observed that plaintiff’s “chronic stress and paranoia lead

her to struggling to function in ways that would help her better manage her pain and

other health conditions.” Tr. 365. And Dr. Schwartz noted later in 2016 that plaintiff

“has not tolerated antidepressant or antipsychotic medications.” Tr. 591. Again, the

ALJ erred by selectively focusing on aspects of the record that suggest non-disability.

B.    Inconsistent Statements

      The ALJ found plaintiff’s statements pertaining to her disability unreliable

due to inconsistencies.      The Commissioner argues that the ALJ’s findings were

reasonable and the Court must defer when evidence may be interpreted in more than

one way. Def.’s Br., 15 (citing Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005)).

Plaintiff argues any inconsistencies in her testimony are minor and unrelated to her

functioning. Pl’s Br., 14.




Page 16 – OPINION AND ORDER
       Case 3:18-cv-01267-AA       Document 16   Filed 03/31/21   Page 17 of 22




      Plaintiff testified that Dr. Schwartz told her to use marijuana “over anything

else” even though it makes her paranoia worse when, in fact, Dr. Schwartz said to

use it for pain and only if there were no adverse side effects. Tr. 28. The ALJ implies

that plaintiff’s statement is inconsistent and meant that she was using marijuana as

treatment for mental conditions. The Commissioner argues, without merit, that

inconsistent statements regarding drug use indicate “lack of candor the carries over”

to pain testimony.    Def.’s Br., 15 (quoting Thomas v. Barnhart, 278 F.3d 947, 959

(9th Cir. 2002)). The record is clear that plaintiff’s use of marijuana was part of a

strategy to wean off opiates used for her pain. Tr. 594. Plaintiff also correctly points

out that she continued to use prescription medications for her psychological

treatments and that this minor inconsistency in testimony has no bearing on

plaintiff’s functioning. Pl.’s Reply Br., 14.

      The remaining inconsistencies are similarly minor and unavailing. The ALJ

noted the plaintiff stated she spends her days “only sitting and staring out the

window” but then said “she watches television, reads, and listens to music” when

questioned more. Tr. 28. Plaintiff also said that she likes to be alone and later

mentioned not minding that her daughter was leaving the house on weekends more

often for sleepovers because she is a “whirlwind.” Tr. 28. The Court finds that these

minor discrepancies do not indicate poor candor and have no bearing on plaintiff’s

functionality.

///

///




Page 17 – OPINION AND ORDER
          Case 3:18-cv-01267-AA    Document 16   Filed 03/31/21   Page 18 of 22




C.    Activities of Daily Living

      The Commissioner argues that the ALJ provided clear and convincing reasons

for discrediting plaintiff’s testimony where her statements were inconsistent with her

claimed inability to do substantial daily activities. Def.’s Br., 13 (citing Morgan v.

Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999). Plaintiff argues that

the ALJ offered only “vague assertions” of inconsistency, overstated plaintiff’s

activities, and did not explain how the activities were inconsistent with plaintiff’s

limitations. Pl.s Reply Br., 7 (citing Garrison v. Colvin, 795 F.3d 995, 1016 (9th Cir.

2014)).

      Plaintiff testified that she relies on her daughter for many basic needs. For

example, she stated that her daughter does laundry, cleans, and attended a parent

teacher conference for her younger son. Plaintiff also testified to secluding herself

during the day, staying in her bedroom for most of the past two and a half years,

having panic attacks in public, feeling threatened by strangers, becoming paranoid

by people, and not going out alone. Tr. 24.

      The ALJ found plaintiff to be more independent than she claimed.             For

example, plaintiff’s daughter was only ten years old when plaintiff filed her

application, and her son was not yet born. When plaintiff’s son went to preschool, she

said she was able to get more done around the house. In 2014, plaintiff drove to a

consultative exam, could dress and bathe on her own, and did a little laundry,

housework and cooking. In December 2015, the ALJ noted that plaintiff was able to

do her ADLs and shopping. Tr. 27. Based on several isolated examples of social




Page 18 – OPINION AND ORDER
       Case 3:18-cv-01267-AA      Document 16     Filed 03/31/21   Page 19 of 22




interaction, the ALJ concluded that plaintiff has some capacity to be around people.

Specifically, plaintiff spent time in 2013 at the VOA supporting others struggling

with addition, became a minister in 2014 and performed some marriages, reported

being able to do shopping in December 2015. Tr. 27

       The Court finds that the ALJ erred because the activities are minor and not

inconsistent with disability. Further, the ALJ did not indicate how they relate to the

claimed disabilities. “This court has repeatedly asserted that the mere fact that a

plaintiff has carried on certain daily activities . . . does not in any way detract from

her credibility as to her overall disability.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007) (quoting Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001)). Further,

when a plaintiff does not claim to be completely unable to do any daily activity,

evidence of some basic activity does not contradict the testimony. Ghanim v. Colvin,

763 F.3d at 1164 (9th Cir. 2014).       Here, plaintiff’s limitations result from the

combined effects of multiple conditions. It is not self-evident, as the ALJ indicates,

that minimal social activity is inconsistent with plaintiff’s diagnosed conditions of

agoraphobia, anxiety, depression, paranoia, and PTSD. Neither is it apparent that

minimal housework or driving to a doctor’s appointment undermines plaintiff’s

testimony that she relies heavily on her daughter.

III.   Step Five

       During the administrative hearing, the ALJ posed hypotheticals to a VE

consistent with the ultimate RFC. The VE opined that plaintiff would be able to

perform the requirements of occupations consistent with the RFC, such as assembler




Page 19 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 20 of 22




of electrical accessories, router, and document preparer. Tr. 30-31. Those jobs exist

in sufficient numbers in the national economy and the ALJ found plaintiff to be non-

disabled based on those hypotheticals. Tr. 30-31. However, the ALJ and plaintiff’s

attorney also posed hypotheticals to the VE that were consistent with the medical

opinions of plaintiff’s treating physicians. The VE determined that missing sixteen

hours a week or being unable to complete 75% of assigned tasks would preclude

plaintiff from any full-time, unskilled employment. Tr. 86-89. Plaintiff contends that

the ALJ erred by basing the non-disability finding only on the hypotheticals that

excluded the limitations described by the treating physicians.

      Plaintiff’s argument that the ALJ relied on incomplete hypotheticals is

persuasive. The Ninth Circuit has held that expert testimony “has no evidentiary

value to support a finding that the claimant can perform jobs in the national

economy” when based on hypotheticals that do not include all of a plaintiff’s

limitations. DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991) (citing Embrey v.

Bowen, 849 F.2d 418, 423 (9th Cir. 1988)). Erroneous rejection of the treating opinions

and plaintiff’s testimony undermined the ALJ’s RFC findings and the hypotheticals

posed to the VE.

IV.   Scope of Remand

      The Court has discretion under 42 U.S.C. § 405(g) to decide "whether to

remand for further proceedings or for an award of benefits." Holohan v. Massanari,

246 F.3d 1195, 1210 (9th Cir. 2001) (internal citation omitted). The issue turns on

the utility of further proceedings. Id. A court may not award benefits punitively and




Page 20 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 21 of 22




must conduct a "credit-as-true" analysis on evidence that has been improperly

rejected by the ALJ to determine if a claimant is disabled under the Act. Strauss v.

Comm'r of the Soc. Sec., 635 F.3d 1135, 1138 (9th Cir. 2011).

      The credit-as-true doctrine is settled in the Ninth Circuit and binding on this

Court. Garrison, 759 F.3d at 999. Under this doctrine, courts must utilize the

following sequential evaluation process: (i) determine whether the ALJ made a

harmful legal error, such as failing to provide legally sufficient reasons for rejecting

evidence, be it claimant testimony or medical opinions; (ii) review the whole record to

assess whether it is fully developed, free from conflicts and ambiguities, and that all

essential factual issues have been resolved; and (iii) determine whether the ALJ

would be required to find the claimant disabled on remand if the improperly

discredited evidence were credited as true. Dominguez v. Colvin, 808 F.3d 403, 407-

08 (9th Cir. 2015) (internal quotation marks and citation omitted). Additionally, even

if all three of the foregoing primary elements are met, courts can still remand for

further proceedings if the record as a whole "creates serious doubt" about whether a

claimant is disabled as a matter of law. Id.

      Here, the first prong of the credit-as-true analysis is met. The ALJ made

harmful legal errors by failing to provide legally sufficient reasons for rejecting

plaintiff’s subjective symptom testimony and the treating medical opinions.

Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015). Absent sufficient reasons to

discount the medical opinions and plaintiff’s testimony, both are given full weight.

Thus, the first prong is met.




Page 21 – OPINION AND ORDER
       Case 3:18-cv-01267-AA     Document 16     Filed 03/31/21   Page 22 of 22




      With respect to the second prong, the Court finds that the record is fully

developed. The Commissioner failed to establish ambiguities or factual issues that

need to be resolved. At the final step, the Court considers whether the ALJ would be

required to find plaintiff disabled if the treating opinions were credited as true. The

VE confirmed plaintiff’s disability beyond doubt when determining that missing

sixteen hours per month of work would preclude plaintiff from any full-time

employment which was consistent with opinion evidence offered by plaintiff’s treating

physicians.

      Thus, the Court finds that the record is fully developed and further

administrative proceedings would serve no useful purpose. Crediting the evidence in

the record as true, the ALJ would be required to find that plaintiff is disabled.

Therefore, the Court reverses the commissioner’s decision and remands for an

immediate award of benefits.

                                   CONCLUSION

      The commissioner’s decision that plaintiff is not disabled is REVERSED and

the case is REMANDED for an immediate award of benefits.

      IT IS SO ORDERED.

                 31st day of March 2021.
      Dated this _____



                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 22 – OPINION AND ORDER
